Filed 11/16/20 P. v. Guzman CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C091239

                   Plaintiff and Respondent,                                   (Super. Ct. No. 19FE014676)

         v.

MAURO MARTIN GUZMAN,

                   Defendant and Appellant.




         Appointed counsel for defendant Mauro Martin Guzman filed an opening brief
setting forth the facts of the case and asking this court to review the record to determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) After reviewing the entire record, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)




                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND
       In a domestic violence incident, defendant had an argument with his girlfriend, the
victim, while they were in a car. The victim was afraid of defendant and tried to get out
of the car, but defendant held her in the car multiple times against her will. Further, in
order to dissuade her from reporting the crime defendant told the victim that if she did, he
would kill her 11-year-old brother. The victim was dissuaded from reporting and
prosecuting the crime. Defendant was charged with inflicting corporal injury resulting in
a traumatic condition upon a person with whom he currently or previously had a dating
relationship (Pen. Code, § 273.5, subd. (a) [count one])1 and witness intimidation
accompanied by force and threat of force and violence (§ 136.1, subd. (c)(1) [count two]).
It was further alleged that defendant had one prior serious felony conviction within the
meaning of sections 667, subdivisions (b)-(i) and 1170.12. Pursuant to a plea agreement
with a negotiated disposition, defendant pleaded no contest to false imprisonment in
violation of section 236 and to witness intimidation in violation of section 136.1,
subdivision (b)(1). In exchange for defendant’s no contest pleas, he was promised a grant
of probation, 180 days in county jail, and dismissal of all other counts, allegations, and
enhancements.
       The trial court suspended imposition of sentence and placed defendant on formal
probation for five years under various terms and conditions, with the requirement that he
serve 180 days in county jail. The court ordered defendant to pay a conviction
assessment of $60 (Gov. Code, § 70373), a court operations assessment of $80
(§ 1465.8), and a restitution fine of $300 (§ 1202.4, subd. (b)), with an additional $300
probation revocation fine, which was stayed pending successful completion of probation




1      Undesignated statutory references are to the Penal Code.

                                              2
(§ 1202.44). The court awarded custody credits in the amount of 132 days (66 actual &
66 conduct), and restitution was reserved regarding the victim.
       Defendant filed a timely notice of appeal and obtained a certificate of probable
cause based on ineffective assistance of counsel.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
Having undertaken an examination of the entire record pursuant to People v. Wende, we
find no arguable error that would result in a disposition more favorable to defendant.
Accordingly, we affirm the judgment.
                                      DISPOSITION
       The judgment is affirmed.


                                                    /s/
                                                   HOCH, J.


We concur:


 /s/
ROBIE, Acting P. J.


 /s/
MURRAY, J.




                                              3